     Case 5:21-cv-00320 Document 51 Filed 07/14/21 Page 1 of 3 PageID #: 1623




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                      Beckley Division



BELLWOOD CORP.,
GREENBRIER HOTEL CORP.,
GREENBRIER GOLF AND TENNIS CLUB
CORP.,
GREENBRIER MEDICAL INSTITUTE, LLC,
THE GREENBRIER SPORTING CLUB
DEVELOPMENT COMPANY, INC.,
THE GREENBRIER SPORTING CLUB, INC.,
JUSTICE FAMILY GROUP, LLC,
JAMES C. JUSTICE COMPANIES, INC.
JUSTICE FARMS OF NORTH CAROLINA,
LLC,
JUSTICE LOW SEAM MINING, INC.,                               Civil Action No. 5:21-cv-00320
OAKHURST CLUB, LLC,
TAMS MANAGEMENT, INC.
TRIPLE J PROPERTIES LLC,
JAMES C. JUSTICE II,
CATHY L. JUSTICE, AND
JAMES C. JUSTICE III


                       Plaintiffs,
                 v.

CARTER BANK & TRUST, et al.

                        Defendants.



    DIRECTOR DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT PURSUANT
           TO RULE 12(B)(2) FOR LACK OF PERSONAL JURISDICTION

        Defendants Michael R. Bird, Kevin S. Bloomfield, Robert M. Bolton, Robert W. Conner,

Gregory W. Feldmann, Chester A. Gallimore, Charles E. Hall, 1 James W. Haskins, Phyllis Q.

Karavatakis, Lanny A. Kyle, E. Warren Matthews, Catharine L. Midkiff, Joseph E. Pigg, Litz H.

Van Dyke, and Elizabeth Lester Walsh (the “Director Defendants”), by counsel and pursuant to



1
 Defendant Charles E. Hall passed away after the Complaint was filed and served on him. His position on the
Carter Bank Board of Directors has not been filled.
117355187v1
    Case 5:21-cv-00320 Document 51 Filed 07/14/21 Page 2 of 3 PageID #: 1624




Rule 12(b)(2) of the Federal Rules of Civil Procedure, and Local Rule 7.1(a)(2), move to dismiss

Plaintiffs’ Complaint for lack of personal jurisdiction. The reasons supporting this Motion are set

forth in the accompanying Memorandum in Support and the exhibits attached hereto.



Dated: July 14, 2021                                 Respectfully submitted,


                                                       /s/ R. Booth Goodwin II
                                                     R. Booth Goodwin II (WVSB # 7165)
                                                     Carrie Goodwin Fenwick (WVSB #7164)
                                                     Goodwin & Goodwin, LLP
                                                     300 Summers Street, Suite 500
                                                     Charleston, West Virginia 25301
                                                     Telephone: (304) 346-9700
                                                     Facsimile: (304) 344-9692
                                                     E-mail: rbg@goodwingoodwin.com


                                                     John C. Lynch (WVSB # 6627)
                                                     Megan E. Burns (WVSB #13290)
                                                     Troutman Sanders Hamilton Pepper LLP
                                                     222 Central Park Avenue, Suite 2000
                                                     Virginia Beach, Virginia 23462
                                                     Telephone: (757) 687-7564
                                                     Facsimile: (757) 687-1524
                                                     E-mail: john.lynch@trotuman.com
                                                     Email: megan.burns@troutman.com


                                                     Counsel for Defendant Carter Bank & Trust




                                                2
117355187v1
      Case 5:21-cv-00320 Document 51 Filed 07/14/21 Page 3 of 3 PageID #: 1625




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORP., et al.,

                 Plaintiffs,
                                                         Civil Action No. 5:21-cv-00320
 v.                                                      Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

                               CERTIFICATE OF SERVICE
I, Carrie Goodwin Fenwick, hereby certify that I served a true and correct copy of the foregoing
Director Defendants’ Motion to Dismiss The Complaint Pursuant to Rule 12(b)(2) For Lack
of Personal Jurisdiction upon the following counsel of record on July 14, 2021, via the Court’s
CM/ECF system.

                  Steven R. Ruby                               H. Rodgin Cohen
                  David R. Pogue                               James L. Bromley
      Carey, Douglas, Kessler, & Ruby, PLLC                   Benjamin S. Beller
             707 Virginia Street, East                    Sullivan & Cromwell, LLP
                 901 Chase Tower                                125 Broad Street
              Charleston, WV 25301                          New York, NY 10004
               sruby@cdkrlaw.com                           cohenhr@sullcrom.com
              dpogue@cdkrlaw.com                           bromleyj@sullcrom.com
               Counsel for Plaintiffs                       bellerb@sullcrom.com
                                                             Counsel for Plaintiffs
               Christopher Schroeck
             Bluestone Resources, Inc.
               302 S. Jefferson Street
                Roanoke, VA 24011
        chris.schroek@bluestone-coal.com
               Counsel for Plaintiffs

                                              /s/ Carrie Goodwin Fenwick
                                              Carrie Goodwin Fenwick (W. Va. Bar No. 7164)




                                                3
117355187v1
